In re Abuan, Nestor; Valdez, Carlos;— Plaintiffs); applying for supervisory and/or remedial writs; Parish of Plaquemines, Twenty-Fifth Judicial District Court, Div. “B”, No. 38-719; to the Court of Appeal, Fourth Circuit, No. 95CA-0629.
Writ granted. The court of appeal erred in denying the plaintiffs motion to dismiss the appeal since no appeal may be taken from the denial of peremptory exceptions or denial of a motion for summary judgment. However, if a timely filing of a motion or other pleading was made in the court of appeal, that filing may be considered as a writ application. Remanded to the court of appeal for further action.
DENNIS, J., not on panel.